260 S.W.3d 912 (2008)
Earl A. TURNER, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90355.
Missouri Court of Appeals, Eastern District, Division Two.
September 2, 2008.
*913 Michelle Murphy Rivera, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J, and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Earl A. Turner (Movant) appeals from the judgment denying his motion for postconviction relief under Rule 24.035 without an evidentiary hearing. Movant contends that the motion court clearly erred in denying his motion because plea counsel coerced his guilty plea by failing to be prepared for trial.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value and we affirm by written order. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).